Exhibit 2.1 EXECUTION VERSION JOINT VENTURE CONTRIBUTION AND FORMATION AGREEMENT BY AND BETWEEN SEACOR LB Holdings LLC AND Montco Offshore, Inc. August 10, 2017 Table of Contents Page ARTICLE I DEFINITIONS 1 Section 1.1 Definitions 1 Section 1.2 Interpretations 28 ARTICLE II FORMATION OF VENTURE; CLOSING; RELATED TRANSACTIONS 29 Section 2.1 Formation of Company; Certain Transactions Prior to Closing 29 Section 2.2 Contribution of Assets 30 Section 2.3 Assumption of Liabilities 30 Section 2.4 Closing 30 Section 2.5 Closing Payments and Deliveries 31 Section 2.6 Issuance of Common Units 34 Section 2.7 Post-Closing Adjustment 35 ARTICLE III MOI’s REPRESENTATIONS AND WARRANTIES 37 Section 3.1 Organization of MOI; Good Standing 37 Section 3.2 Authorization of Transaction 37 Section 3.3 Noncontravention; Government Filings 38 Section 3.4 Title; Sufficiency; Capitalization 38 Section 3.5 Litigation; Decrees 39 Section 3.6 Labor Relations 39 Section 3.7 Brokers’ Fees 39 Section 3.8 Taxes 39 Section 3.9 Tangible Personal Property 40 Section 3.10 Transferred Contracts; Contributed Vessels 41 Section 3.11 MOI Employee Benefits 41 Section 3.12 Compliance with Laws; Permits 42 Section 3.13 Environmental Matters 43 Section 3.14 Insurance 43 Section 3.15 Intellectual Property 43 Section 3.16 Financial Statements 44 Section 3.17 MGL 44 Section 3.18 No Other Representations or Warranties 45 ARTICLE IV SLH’S REPRESENTATIONS AND WARRANTIES 45 Section 4.1 Organization of SLH; Good Standing 45 Section 4.2 Authorization of Transaction 45 Section 4.3 Noncontravention; Government Filings 46 Section 4.4 Title; Sufficiency; Capitalization 46 Section 4.5 Litigation; Decrees 47 Section 4.6 Brokers’ Fees 47 Section 4.7 Taxes 47 Section 4.8 Tangible Personal Property 48 Section 4.9 Transferred Contracts; Contributed Vessels 48 Section 4.10 SLH Employee Benefits 49 Section 4.11 Compliance with Laws; Permits 49 i Table of Contents (continued) Page Section 4.12 Environmental Matters 50 Section 4.13 Insurance 50 Section 4.14 Intellectual Property 51 Section 4.15 Financial Statements 51 Section 4.16 Sufficient Funds; Adequate Assurances 51 Section 4.17 SLBO 51 Section 4.18 C-Lift 52 Section 4.19 No Other Representations or Warranties 53 ARTICLE V PRE-CLOSING COVENANTS 53 Section 5.1 Efforts; Cooperation; Permits 53 Section 5.2 Covenants Pending The Closing 54 Section 5.3 Consents; Regulatory Approvals 56 Section 5.4 Bankruptcy Court Matters 58 Section 5.5 Notice of Developments 60 Section 5.6 Access; No Contact 60 Section 5.7 Bulk Transfer Laws 61 Section 5.8 Assumption and Assignment of Transferred Contracts; Cure Costs 62 Section 5.9 Financing Arrangements 64 ARTICLE VI OTHER COVENANTS 64 Section 6.1 Further Assurances 64 Section 6.2 Access; Enforcement; Record Retention 64 Section 6.3 Covered Employees 64 Section 6.4 Certain Tax Matters 68 Section 6.5 Insurance Matters 69 Section 6.6 Acknowledgements 69 Section 6.7 Press Releases and Public Announcements 70 Section 6.8 Excluded Marks 70 Section 6.9 Release 70 Section 6.10 Confidentiality 71 ARTICLE VII CONDITIONS TO OBLIGATION TO CLOSE 71 Section 7.1 Conditions to SLH’s Obligations to Effect the Closing 71 Section 7.2 Conditions to MOI’s Obligations to Effect the Closing 72 Section 7.3 No Frustration of Closing Conditions 73 ARTICLE VIII TERMINATION RIGHTS 73 Section 8.1 Termination of Agreement 73 Section 8.2 Effect of Termination 75 Section 8.3 Casualty Events 75 Section 8.4 Remedies 77 ARTICLE IX MISCELLANEOUS 77 Section 9.1 Survival; Claims 77 Section 9.2 Expenses 77 ii Table of Contents (continued) Page Section 9.3 Entire Agreement 77 Section 9.4 Incorporation of Exhibits and Disclosure Schedules 78 Section 9.5 Amendments and Waivers 78 Section 9.6 Succession and Assignment 78 Section 9.7 Notices 78 Section 9.8 Governing Law 79 Section 9.9 Submission to Jurisdiction; Service of Process 79 Section 9.10 Waiver of Jury Trial 80 Section 9.11 Specific Performance 80 Section 9.12 Severability 80 Section 9.13 No Third Party Beneficiaries 80 Section 9.14 Non-Recourse 80 Section 9.15 Mutual Drafting 81 Section 9.16 Privileged Communications 81 Section 9.17 Disclosure Schedules 81 Section 9.18 Headings; Table of Contents 82 Section 9.19 Counterparts; Facsimile and Electronic Signatures 82 Section 9.20 Time of Essence 82 ANNEXES Annex A – The Vessels EXHIBITS Exhibit A – Form of Administrative Services Agreement
